ACCEPTED
                                                                                                  04-15-00685-CV
                                                                                      FOURTH COURT OF APPEALS
                                                                                           SAN ANTONIO, TEXAS
                                                                                             11/6/2015 3:11:19 PM
                                                                                                   KEITH HOTTLE
                                                                                                           CLERK
                                    NO. 04-15-00685-CV


                                                                             FILED IN
                            IN THE COURT OF APPEALS    4th COURT OF APPEALS
                                                        SAN ANTONIO, TEXAS
                   FOR THE FOURTH SUPREME JUDICIAL DISTRICT
                                                       11/6/2015 3:11:19 PM
                               SAN ANTONIO, TEXAS        KEITH E. HOTTLE
                                                                              Clerk



                   FLAGSHIP HOMES, LTD. D/B/A PRESTIGE HOMES

                                             VS.

                    JULIAN CALDERAS, JR. AND ERIKA CALDERAS



         ADVISORY TO THE COURT AND REQUEST FOR DISMISSAL

       Flagship Homes, Ltd. d/b/a Prestige Homes, Appellant, respectfully notifies the Court

that all matters in controversy in this appeal have been settled and compromised, and that

Appellant no longer desires to prosecute this Appeal.

       WHEREFORE, Appellant prays that this Appeal be dismissed as being moot, and for

general relief.

                                                        Respectfully submitted,


                                                        Bayne, Snell & Krause
                                                        1250 N.E. Loop 410, Suite 725
                                                        San Antonio, Texas 78209
                                                        Telephone: (210) 824-3278
                                                        Telecopier: (210) 824-3937

                                                        By: /s/ Barry Snell
                                                              Barry Snell
                                                              State Bar No. 18789000
                                                              bsnell@bsklaw.com
                                                        Attorneys for Appellant
APPROVED AND AGREED:

KUSTOFF & PHIPPS, L.L.P.
4103 Parkdale Street
San Antonio, Texas 78229
Telephone: (210) 614-9444
Telecopier: (210) 614-9464

By:/s/ DANIEL O. KUSTOFF
       DANIEL O. KUSTOFF
       State Bar No. 11770515
       MELANIE HESSLER SANDERS
       State Bar No. 24032416
ATTORNEYS FOR APPELLEES